UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1138


THOMAS L. SWITZER,

                       Plaintiff – Appellant,

          v.

JUDITH WEAVER,

                       Defendant – Appellee,

          and

FELICIA HOUSDEN,

                       Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00057-MFU-JGW)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ * and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


     *
      Judge Motz did not participate in the consideration of the
this case.    The opinion is filed by a quorum of the panel
pursuant to 28 U.S.C. § 46(d) (2006).
Thomas L. Switzer, Appellant Pro Se. Ruth         Griggs,   SANDS
ANDERSON, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Thomas L. Switzer appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief      on    his    42   U.S.C.   § 1983    (2006)    complaint.        We   have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the    reasons      stated   by   the     district    court.        Switzer   v.

Weaver, No. 5:12-cv-00057-MFU-JGW (W.D. Va. Jan. 30, 2013).                         We

dispense         with    oral   argument   because        the    facts    and     legal

contentions        are    adequately    presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3